                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         UNITED SPECIALTY INSURANCE
                                   7     COMPANY,                                        Case No. 4:19-cv-01655-KAW

                                   8                   Plaintiff,                        ORDER GRANTING TELEPHONIC
                                                                                         APPEARANCE
                                   9             v.
                                                                                         Re: Dkt. No. 23
                                  10     DHILLON EXPRESS, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants’ motion to appear telephonically at the case management conference on

                                  14   October 15, 2019 at 1:30 P.M. is GRANTED.

                                  15          Counsel shall comply with the Court’s Standing Order on Procedures for Telephonic

                                  16   Appearances, available online at http://cand.uscourts.gov/kaworders. This includes personally

                                  17   arranging the telephonic appearance with CourtCall—a paid, private service—in advance of the

                                  18   hearing date.

                                  19          In the future, counsel shall review the Court's Standing Order on Telephonic Appearances,

                                  20   and submit the required proposed order. (See Judge Westmore's Standing Order on Telephonic

                                  21   Appearances ¶ 1.B.)

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 24, 2019

                                  24                                                 ______________________________________
                                                                                     KANDIS A. WESTMORE
                                  25                                                 United States Magistrate Judge
                                  26
                                  27

                                  28
